Citation Nr: 9934751	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  97-13 493 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than April 4, 1994, 
for assignment of a total scheduler evaluation for service-
connected schizophrenia, to include on the basis of clear and 
unmistakable error.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


INTRODUCTION

The appellant had active service from November 1967 to August 
1969.  This case was originally before the Board of Veterans' 
Appeals (the Board) on appeal from a February 1997 rating 
decision which determined that the veteran is not entitled to 
an effective date prior to April 4, 1994, the date of receipt 
of his claim, for a total scheduler evaluation for his 
service-connected schizophrenic disorder.  The veteran had 
consistently phrased the issue as whether there was clear and 
unmistakable error ("CUE") in the prior rating decisions 
that assigned a 50 percent, but no higher rating, for 
schizophrenia.  Therefore, the case was remanded to the 
Regional Office (RO) for readjudication to include the 
allegations of CUE in prior rating decisions, and issuance of 
a supplemental statement of the case.  The case has now been 
returned to the Board for appellate review.  


FINDINGS OF FACT

1.  In a July 1970 rating decision, the RO granted service 
connection for anxiety reaction, evaluating this disability 
as 10 percent disabling, effective from August 30, 1969.  The 
veteran did not appeal this rating action.

2.  By a rating action in May 1971, the RO changed the 
evaluation for the service-connected psychiatric disability 
to schizophrenia due to a change in diagnosis, and increased 
the rating to 50 percent disabling, effective from December 
1, 1970.  The RO confirmed and continued the 50 percent 
rating in December 1973, January 1976, and April 1978.

3.  There was a reasonable and rational basis, based on the 
evidence of record, for the regional office to award the 50 
percent evaluation for schizophrenia in the May 1971 rating 
action, and to continue the 50 percent rating in the December 
1973, January 1976, and April 1978 rating actions, and the 
veteran did not timely appeal these rating actions.

4.  By a rating action in March 1985, the RO assigned a 
temporary total rating for schizophrenia due to 
hospitalization, effective from September 7, 1982, and a 50 
percent rating, effective from April 1, 1983.  The RO 
confirmed and continued the 50 percent rating in November 
1986 and August 1988.

5.  There was a reasonable and rational basis, based on the 
evidence of record, for the regional office to award the 50 
percent evaluation for schizophrenia in the March 1985 rating 
action, and to continue the 50 percent rating in the November 
1986 and August 1988 rating actions, and the veteran did not 
timely appeal these rating actions.

6.  On April 4, 1994, a formal claim for a total rating by 
reason of individual unemployability was received from the 
veteran, and evidence subsequently received showed that the 
veteran's schizophrenia was totally disabling.

6.  It was not factually ascertainable from the evidence of 
record prior to April 4, 1994 that the veteran's 
schizophrenia was totally disabling.


CONCLUSIONS OF LAW

1.  The RO rating actions in May 1971, December 1973, January 
1976, and April 1978 determining that the veteran was 
entitled to a rating of 50 percent, but not higher, for 
schizophrenia were not timely appealed, and became final.  38 
U.S.C.A. 5107, 7105 (West 1991); 38 C.F.R. 3.104, 3.105, 
3.160, 20.200-20.202, 20.302 (1999).

2.  The RO rating actions in May 1971, December 1973, January 
1976, and April 1978 determining that the veteran was 
entitled to a rating of 50 percent, but not higher, for 
schizophrenia, were not clearly and unmistakably erroneous.  
38 U.S.C.A. 5107, 7105 (West 1991); 38 C.F.R. 3.104, 3.105 
(1999).

3.  The RO rating actions in March 1985, November 1986, and 
August 1988 determining that the veteran was entitled to a 
rating of 50 percent, but not higher, for schizophrenia were 
not timely appealed, and became final.  38 U.S.C.A. 5107, 
7105 (West 1991); 38 C.F.R. 3.104, 3.105, 3.160, 20.200-
20.202, 20.302 (1999).

4.  The RO rating actions in March 1985, November 1986, and 
August 1988 determining that the veteran was entitled to a 
rating of 50 percent, but not higher, for schizophrenia, were 
not clearly and unmistakably erroneous.  38 U.S.C.A. 5107, 
7105 (West 1991); 38 C.F.R. 3.104, 3.105 (1999).

5.  Since the evidence introduced on and after April 4, 1994, 
initially showed that an increase in disability had occurred, 
and constituted a reopened claim, the effective date for a 
100 percent evaluation for schizophrenia is April 4, 1994, 
but not earlier.  38 U.S.C.A. 5107,5110,7105 (West 1991); 38 
C.F.R. 3.104,3.105, 3.150, 3.151, 3.156, 3.157, 3.160, 3.400 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On appeal, the veteran has maintained that Social Security 
found him entitled to Social Security disability, and that 
there is ample evidence in the VA records to show that he was 
unable to work and totally disabled from 1970.  He contends 
that the evidence entitles him to a total rating for 
schizophrenia prior to April 4, 1994, and specifically since 
the date he was assigned a 50 percent rating, December 1, 
1970.  He further contends that there was clear and 
unmistakable error in the May 1971 rating decision assigning 
a 50 percent evaluation, and in each of the subsequent rating 
actions that confirmed and continued the 50 percent rating.  
Specifically, he contends that:  1) the VA examinations upon 
which these rating actions were based, actually indicated 
that he was unable to work; 2) that the RO failed to fulfill 
its duty to assist in not obtaining and considering the 
veteran's Social Security records and the medical records 
from his fee-basis psychiatrist.

Factual Background

The veteran had active service from November 1967 to August 
1969.  An initial claim for service connection for physical 
disability was received from the veteran in September 1969.  
The veteran was afforded a VA examination in October 1969.  
The report of examination noted that the veteran's personal 
appearance was unkempt and disheveled; however he was 
oriented in all spheres and memories were good.  His affect 
was bland but appropriate and his mood was anxious and 
slightly depressed.  Stream of thought was clear, coherent 
and relevant.  There were no thought disorders detected.  
Judgment was good, intelligence was average, and he had good 
ability to abstract think.  The diagnosis was anxiety 
reaction, mild to moderate.  

Thereafter, by rating decision dated July 1970, the RO 
granted service connection for anxiety reaction and residuals 
of a shell fragment wound, left leg.  The psychiatric 
disability was evaluated as 10 percent disabling, effective 
from August 30, 1969, date following discharge from service.  

VA hospitalization report dated November 1970, indicated that 
the veteran had presented at the emergency room in September 
1970 due to "nervousness and fearful".  He was admitted for 
treatment of schizophrenic reaction, undifferentiated type, 
chronic and severe, from September to November 1970.  During 
hospitalization no hallucinating experiences were noted and 
his delusional ideation became better; he became more and 
more sociable and active.  It was noted that he had been home 
on passes and he had handled that well.  He was discharged 
with referral to the mental health clinic for continued 
outpatient treatment.

A claim for an increased evaluation was received from the 
veteran in March 1971.  Upon receipt of the VA 
hospitalization report, the RO in March 1971, requested a 
medical opinion to reconcile the two psychiatric diagnoses.  
An "expert opinion" report was received in April 1971, from 
Dr. Lombardi, M. D., of the VA medical center (VAMC).  Dr. 
Lombardi opined that the anxiety reaction had matured into a 
schizophrenic reaction.  

In May 1971, the RO reevaluated the veteran's service-
connected psychiatric disability as "schizophrenia, 
undifferentiated type".  A temporary total (100 percent) 
rating due to hospitalization, was assigned, effective from 
September 12, 1970; and a 50 percent rating, effective from 
December 1, 1970.

On a VA psychiatric examination in November 1973, it was 
noted that the last hospitalization was in 1970.  The veteran 
was currently living with his wife and child; he had been 
unemployed since service discharge.  He stayed away from home 
a great deal and drank alcoholic beverages frequently.  He 
came to the interview alone; he showed good personal hygiene.  
He appeared cooperative but did not make eye contact.  He 
moved continuously and fingers were trembling.  His behavior 
was described as "bizarre".  Production of thought was 
realistic; but flow of ideas was increased and mildly 
retarded with looseness of associations.  His speech was 
coherent, relevant, and perseverant.  Content of thought was 
filled with aggressive, destructive and persecutory ideas.  
He revealed ideas of reference.  He was oriented in all three 
spheres; memory was rather good.  He made some abstractions 
from proverbs.  Mental grasp for current events was rather 
good.  Mental concentration was fairly poor.  Mathematics 
calculations were rather good.  Fund of information was 
almost adequate, judgment was impaired.  The diagnosis was 
schizophrenic reaction, undifferentiated type, chronic.  The 
disability was deemed to be moderately severe to severe but 
he was deemed able to manage his VA benefits.

By rating action dated December 1973, the RO confirmed and 
continued the 50 percent rating for the veteran's service-
connected schizophrenia.

Report of VA psychiatric examination, conducted in December 
1975, noted that the veteran was unemployed, lived with his 
family in the home of his widowed mother, and was treated by 
a fee-basis psychiatrist.  The examiner described him as 
tense, restless with a nonsensical attitude, distracted and 
uninterested in the examination.  However, contact with 
reality was correct.  It was noted that his responses were 
not always pertinent though he supplied very pertinent 
information about his mental content.  He described frequent 
quarrels with friends and his brothers.  Sleep was very 
restless even with medication.  He heard noises and footsteps 
inside the house.  The veteran's spouse described him as 
arrogant, cruel and abusive.  He had occasional episodes of 
excitement with aggressive and violent, destructive 
tendencies.  After these incidents he had crying spells and 
verbalized feelings of unworthiness and suicidal ideas.  
Insight and judgment capacity were fair.  The diagnosis was 
schizophrenic reaction, undifferentiated type, moderately 
severe to severe.  He was deemed mentally competent to handle 
his compensation funds.

By rating action dated January 1976, the RO confirmed and 
continued the 50 percent rating for the veteran's service-
connected schizophrenia.

Lay statements from several prospective employers were 
submitted in May 1976, indicated that the veteran was denied 
employment because he was receiving Social Security 
disability for a nervous disorder.

Report of VA psychiatric examination, conducted in November 
1977, indicated that the veteran was divorced and lived with 
his mother.  He was unable to go to school because he could 
not concentrate and felt nervous.  He had not been able to be 
gainfully employed since his discharge from service.  He saw 
a fee-basis psychiatrist once a month.  Medications included 
Serentil, Vistaril, and Elavil.  The examiner noted the 
veteran was accompanied to the interview by a friend.  He was 
well dressed and well groomed.  He appeared very tense, 
anxious and suspicious of his surroundings.  He was in good 
contact with reality and alert; his speech was coherent and 
logical.  There was no thought disorder in process.  Thought 
content was referential with paranoid ideations.  He related 
poorly to others and did not allow anyone close to him.  He 
described auditory hallucinations and visions.  Affect was 
dull and inappropriate.  Mood was depressed.  He had had 
self-destructive ideations but did not seem to be suicidal at 
examination.  He was oriented but memory was poor for recent 
events.  Concentration was very poor.  Sleep was poor with 
nightmares.  He had good sexual relations but his 
associations were only physical without affection.  Judgment 
was good but he had no insight.  The diagnosis was 
schizophrenia, undifferentiated type chronic, severe.  The 
veteran was judged competent to handle funds.

By rating action dated April 1978, the RO confirmed and 
continued the 50 percent rating for the veteran's service-
connected schizophrenia.

VA hospitalization reports indicate the veteran was 
hospitalized for treatment of schizophrenia from September 
1982 to March 1983.  Interim reports dated December 1982 and 
February 1983, indicated that the veteran was found to be 
completely unable to work and unable to handle his funds 
properly.   Review of the inpatient treatment record dated 
March 17, 1983, noted that the veteran "does not like to 
work".  The final discharge report, dated March 1993, 
indicated that the veteran displayed very poor communication, 
poor judgment, poor interpersonal relationship and 
inappropriate childish affect.  However, as acute 
symptomatology was being controlled, he was allowed to go 
home on weekend visits frequently and was able to adjust to 
the home environment during these visits.  However, on the 
last visit offered, he failed to return as expected and was 
discharged as absent without official leave.  

Report of VA examination conducted in June 1984, indicated 
that the veteran stated he was always nervous, did not like 
to be around people, and was not able to work.  He admitted 
to occasionally drinking but denied substance abuse.  On 
mental status examination, he was alert, verborrehic, 
cooperative, and related satisfactory to examiner.  He had 
flight of ideas.  Sensorium was clear.  Affect was moderately 
exalted.  He was disoriented in time.  Memory for remote and 
recent events was fair.  Concentration and immediate memory 
were poor.  Thought content was characterized by some ideas 
of reference, although there were no overt psychotic 
processes at present.  He had scopophobia and angiogenic 
ideation.  Judgment was moderately impaired.  Insight was 
fair.  The diagnosis was schizophrenia, undifferentiated - in 
partial remission.  The examiner also found the veteran to be 
competent.

By rating action dated March 1985, the RO assigned a 
temporary total rating for the schizophrenia, due to VA 
hospitalization, effective from September 1982; and then 
assigned a 50 percent rating effective from April 1, 1983.

Report of VA examination conducted in July 1986, noted that 
the veteran came to the office accompanied by his wife and 
was examined with and without her presence.  The veteran's 
claims folder was not available; the examiner noted that 
apparently he had not been able to work or to study since his 
service days.  The veteran admitted to restlessness.  He also 
admitted he used marihuana and cocaine and liked to go to the 
river to fish and where he used these narcotics.  He also 
admitted to problems with neighbors and occasionally the 
police had to intervene.  He claimed to see a fee-basis 
psychiatrist and he used medication occasionally.  The 
examiner commented that the veteran had a rather blunted 
affect.  He looked distant and rather suspicious.  He seemed 
to have no insight or motivation.  His conversation was 
coherent and relevant, but the content gave quite a 
pessimistic attitude, and quite paranoid.  He was not 
actively hallucinating.  There was no looseness of 
association.  He was oriented in all three spheres.  Memories 
were poor as was his concentration.  Retention, recall, and 
judgment were poor.  The diagnosis was schizophrenia, 
chronic, undifferentiated type (active).  The examiner also 
commented that the highest level of adaptive functioning in 
the past year was "very poor".  However, he was considered 
competent to handle VA funds.

By rating action dated November 1986, the RO confirmed and 
continued the 50 percent rating for the veteran's service-
connected schizophrenia.

Report of VA examination conducted in July 1988, indicated 
that both the veteran and his wife were interviewed but 
separately.  The veteran was followed as an outpatient by his 
fee-basis psychiatrist.  He took Trilafon, Xanax, and 
Ponstel.  The impression was a rather chronically depressed 
person.  He indicated that he spent his time wandering 
outside and drinking a lot.  His wife stated that sometimes 
the veteran did not come home at night.  Sometimes he got in 
fights, apparently under the effect of alcohol.  On mental 
status examination, the examiner noted poor direct eye-to-eye 
contact.  He seemed depressed, withdrawn and despondent with 
little interest in his surroundings.  His answers were 
relevant, coherent, but not logical.  The thought content 
dealt with chronic depressive feelings, feelings of 
emptiness, frustration.  There were non-organized persecutory 
and referential delusions.  He complained vaguely about 
auditory hallucinations.  He was prone to become 
argumentative, aggressive and destructive; and under the 
effects of alcohol this increased.  The affect was rather 
inappropriate; the mood was depressed.  He was oriented in 
all three spheres.  Memory was fairly preserved, with lacunae 
for specifics.  Intellectual functioning was average; 
judgment was poor.  Insight was very poor.  The diagnoses on 
Axis I were:  schizophrenia, undifferentiated type, with 
chronic depressive features; and substance use disorder, 
alcohol dependence, continuous.  The veteran was considered 
mentally competent to handle funds.

By rating action dated August 1988, the RO confirmed and 
continued the 50 percent rating for the veteran's service-
connected schizophrenia.

On April 4, 1994, the veteran submitted a claim for a total 
disability evaluation based on individual unemployability due 
to his service-connected schizophrenia.  He also submitted a 
copy of a psychiatric evaluation report dated March 1994 from 
Dr. Raul Correa Grau, M.D.  The overall appearance of the 
veteran was described as indicative of depression and slight 
confusion with hostility and suspicion.  Thought content 
indicated good contact with reality.  He sometimes felt like 
he would explode and would isolate himself from others.  He 
referred to war memories and nightmares of Vietnam.  The 
examiner noted that the veteran had many symptoms of PTSD but 
also history of hallucinations.  The examiner noted that the 
veteran's ability to work has been very poor and, in fact, he 
has never worked.  The diagnosis on Axis I was PTSD and 
probable chronic schizophrenia with partial symptoms.  His 
functional score on the Global Assessment of Functioning 
(FAG) Scale was approximately in the 40's.

In July 1995, records were received from the veteran's fee 
basis psychiatrist, Alfredo Hurtado de Mendoza, M.D., dated 
from August 1989 to October 1994.  In August 1989, he was 
noted to complain of insomnia, nightmares and headaches; he 
spent most of his time alone.  In January 1991, he also 
complained of episodes of anger in his interpersonal 
relationships.  He remained isolated.  In February 1992, he 
admitted to hearing voices.  In March 1993 it was noted that 
his impoverishment of daily life persisted with his ill-
humored behavior with people.  In October 1994, the report 
was similar to the past; in all reports the examiner noted 
that the degree of the veteran's impairment was severe and 
the prognosis poor.

In August 1995, a copy of the Social Security disability 
determination and transmittal was submitted.  This document 
indicated that the veteran was found disabled since August 
1969 due to a diagnosis of schizophrenia, undifferentiated 
type with paranoid features.

Also submitted in August 1995 was a copy of a psychiatric 
evaluation dated September 1970, from J. A. Mojica Sandoz, 
M.D.  The three-page report concluded that the veteran was 
currently psychotic and although he could manage himself in 
his basic needs, his capacity for establishing adequate and 
lasting interpersonal relations was markedly impaired. The 
psychiatrist concluded that "[t]here is no doubt that 
claimant is not mentally competent to engage in any kind of 
competitive, self-sustaining type of activity and I would 
suggest that a mature, responsible person be named to handle 
claimant's funds."

Another private psychiatric evaluation report dated October 
1971, from Dr. Jose M. Reyes, was also submitted in August 
1995.  The veteran was noted to have friends and to get along 
well with people but didn't socialize.  He could take care of 
his personal needs, needed little supervision and could 
handle funds.  He was not considered psychotic at time of 
examination.  He was noted to not show much personality 
deterioration at the present time.  The impression was 
schizophrenia- chronic undifferentiated type in fair 
remission with a fair prognosis.

Report of VA examination conducted in July 1995, noted that 
the veteran was accompanied to the interview by his wife.  He 
continued his fee-basis program of treatment.  He was 
currently taking Trilafon and Valium.  Both he and his wife 
acknowledged he continued to drink heavily.  The veteran 
spent most of his time away from home and getting involved in 
arguments with other people.  The examiners found his 
responses to questions to be, in general, relevant and 
coherent.  The content dealt with no interest in getting 
involved in anything.  He was distrustful of others, but not 
overtly delusional or actively hallucinating.  The affect was 
inappropriate; the mood was hyperactive, anxious and 
restless.  He was oriented and memory was grossly preserved.  
Judgment was fair and insight was very poor.  He was 
considered mentally competent to handle VA funds.  The 
diagnoses on axis I were:  1) schizophrenic disorder, 
residual type with depressive features; and 2) substance use 
disorder, alcohol dependence, active.  He was assigned a GAF 
score of 60.

In a rating action dated in August 1995, the RO granted a 100 
percent evaluation for schizophrenic disorder, residual type 
with depressive features, effective from April 4, 1994.

Thereafter, the veteran requested an earlier effective date 
for the award of the 100 percent evaluation for 
schizophrenia.  He also claimed CUE in prior rating decisions 
that assigned only a 50 percent rating to his disability and 
in the rating decision that only awarded a temporary total 
rating from September 1982 to March 1983.

In a rating action dated in April 1996, the RO found CUE in a 
prior rating decision of March 1985 and determined that the 
veteran was entitled to an additional six months of a 
temporary total rating (100 percent) due to convalescence 
following his hospitalization.  Thus the rating decision of 
March 1985 was amended to reflect a 50 percent rating from 
December 1, 1970; a 100 percent rating from September 7, 
1982; a 50 percent rating from October 1, 1983; and a current 
rating of 100 percent effective from April 4, 1994.

Legal Analysis

A decision of a duly constituted rating agency that is final 
shall not be subject to revision on the same factual basis.  
Previous determinations that are final, including decisions 
of service connection, will be accepted as correct in the 
absence of clear and unmistakable error.  38 C.F.R. 3.104, 
3.105 (1999).

Unless otherwise provided, the effective date of an award 
based on an original claim, claim reopened after final 
adjudication, or a claim for an increase, shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  The 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if the application is 
received within one year from such date.  38 U.S.C.A. 5110 
(West 1991); 38 C.F.R. 3.400 (1999).

A determination that there was clear and unmistakable error 
in a rating decision must be based on the record and the law 
that existed at the time of the adjudication in question.  
Clear and unmistakable errors are those errors that are 
undebatable.  A decision would need to be arbitrary and 
capricious.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40 (1993).  If there is a 
plausible or rational reason for the rating decision, then it 
cannot be clearly and unmistakably erroneous.

In this case, by rating action of May 1971, and subsequent 
rating actions, the RO assigned a 50 percent evaluation for 
this disability, effective from December 1, 1970.  The 
veteran was advised of each of these rating determinations, 
and he did not perfect a timely appeal.  Thus, each rating 
action is final.  

The veteran has raised the argument that there was clear and 
unmistakable error in all of these rating actions.  He claims 
that the RO did not properly consider all of the medical 
evidence of record, specifically that he alleges that all of 
t he VA medical examiners found him unable to work.  He also 
claims that the RO did not take into account his lack of 
employment since 1969.  He further claims that the RO failed 
to obtain and consider the medical records from his fee-basis 
psychiatrist as well as medical records from the Social 
Security Administration.  

As to these contentions, a claim of clear and unmistakable 
error in a prior adjudicative action based on a contention 
that the regional office improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  Fugo v. Brown, supra.  Secondly, a 
failure to fulfill the duty to assist cannot constitute clear 
and unmistakable error.  See Caffrey v. Brown, 6 Vet. App. 
377, 383-4 (1994).  In this regard, the constructive notice 
doctrine announced in Bell v. Derwinski, 2 Vet. App. 611 
(1992) does not have retroactive effect for adjudications 
prior to the Court's decision in 1992.  See Damrel v. Brown, 
6 Vet. App 242, 246, (1994).

Thus, the Board notes that the only contention of the veteran 
that satisfies the stringent legal requirements for a valid 
CUE claim is his contention that the RO ignored the clear 
unequivocal evidence of his inability to work.  While this is 
a valid CUE contention; the Board finds the actual evidence 
of record at the time of each of the rating actions in 
question, does not support this contention.  While at the 
time of the veteran's hospitalizations, there was medical 
evidence of his current inability to work, subsequent VA 
examinations showed improvement in his condition each time.  
While, the veteran's unemployment was documented, the 
evidence also showed that he had not worked since his 
discharge from service and did not like to work.  In 
addition, several of the VA examinations showed a history of 
chronic alcohol abuse that was continuing.  Furthermore, 
although the VA examiners frequently noted that the veteran 
claimed he could not work or attend school due to his 
schizophrenia, there is no medical opinion as to 
unemployability reported at a VA examination until 1995.  

Furthermore, there was no evidence of suicidal ideation, 
total isolation, hallucinations, or other totally disabling 
symptoms bordering on gross repudiation of reality with 
disturbed thought.  Cognition was intact, and the veteran was 
usually fully oriented.  There were no findings sufficient to 
demonstrate that the schizophrenia caused him to be unable to 
obtain or retain employment.  The veteran did not exhibit 
symptoms and manifestations of schizophrenia that were 
productive of severe social and industrial incapacity either.  
The examiners repeatedly specifically expressed the opinion 
that the veteran was capable of handling his funds.

Thus, the evidence of record showed unemployment since 1969 
but there was no medical evidence of record until 1995 as to 
the veteran's inability to be gainfully employed due to his 
schizophrenia.  Contrary to the veteran's current CUE 
contention, the VA examination reports upon which the subject 
rating actions were based did not clearly and unmistakably 
demonstrate that the veteran was 100 percent disabled or 
unemployable as the result of his schizophrenia.  There was a 
reasonable and plausible basis, based on the evidence then of 
record, that the veteran's schizophrenia caused no more than 
considerable industrial and social impairment.  Or, to state 
it another way, each rating was a matter of judgment.  There 
was a rational basis for the rating in May 1971, and such 
rating was not arbitrary and capricious.  The same reasoning 
is true for the December 1973, January 1976, and April 1978 
rating decisions that confirmed and continued the 50 percent 
rating.  Likewise,  There was a rational basis for the rating 
in March 1985, and the November 1986 and August 1988 rating 
actions that confirmed and continued the 50 percent rating, 
and such ratings were not arbitrary and capricious.

The veteran submitted a claim for an increased evaluation 
based on individual unemployability on April 4, 1994.  The 
information received as the result of a private psychiatric 
evaluation report received in April 1994, the VA 
psychological evaluation in July 1995, other outpatient 
treatment reports from the fee-basis psychiatrist received in 
July 1995, and several psychiatric evaluation reports and 
Social Security records received in August 1995, established 
that the veteran was entitled to a 100 percent evaluation for 
schizophrenia.

Pursuant to 38 C.F.R. 3.400 and 3.157, the veteran reopened 
his claim for increased benefits on April 4, 1994.  The 
evidence on this date, and the evidence subsequently 
received, established entitlement to a 100 percent evaluation 
for schizophrenia.

Therefore, the date for the award of 100 percent evaluation 
for schizophrenia is effective from April 4, 1994, date of 
reopened claim, when it was first ascertainable that an 
increase in the disability had occurred.  This is the first 
date that the increased rating of 100 percent can be awarded, 
in view of the prior unappealed and final rating actions.

The Board has considered the veteran's contentions that he 
was disabled for Social Security purposes as early as 1970.  
While this may be the case, the veteran's Social Security 
records were not made part of the record until after the 
veteran reopened his claim for an increased rating in April 
1994.  The earliest date from which a total rating for 
schizophrenia can be made effective is April 4, 1994, date of 
reopened claim.


ORDER

Entitlement to an effective date prior to April 4, 1994, for 
a 100 percent evaluation for schizophrenia, is denied. 



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 

